Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to application 16/680105 filled on 11/11/2019.
Claims 1-20 are currently pending and have been examined.


Detailed Action

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 11, and 20 recite perforom the context specific service, send data pertaining to the context specific service; and establish a langue 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interaction/interpretation between two parties. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a mobile language interpretation platform and a mobile computing device, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The claims recite the additional element of receiving a request for a context-specific service pertaining to a contextual environment, which is considered limitation directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Para. 6  where “[0006]A mobile language interpretation platform has a mobile support device. Further, the mobile language interpretation platform has one or more wheels attached to the mobile support device. Moreover, the mobile language interpretation platform has a computing device operably attached to the mobile support device. The computing  
device has a receiver that receives, from a context-specific server, a request for a context-specific service pertaining to a contextual environment in which the mobile language interpretation platform is physically located. Additionally, the computing device has a processor that performs the context-specific service and establishes a language interpretation session between at least one user situated at the mobile language interpretation platform and a remotely-situated language interpreter. Finally, the computing device has a transmitter that sends data pertaining to the context-specific service to the context-specific server. [0007]As another alternative, a computer program may have a computer readable storage device with a computer readable program stored thereon that implements the functionality of the aforementioned platform. As yet another alternative, a process that utilizes a processor may implement the functionality of the aforementioned platform..”

Para. 19, where “[0019]A computerized configuration provides a context-specific service, possibly being related to language interpretation or not, through a mobile language interpretation platform. In essence, the mobile language interpretation platform is capable of moving to and from various locations within a particular contextual environment (e.g., a hospital) to provide both a language interpretation service and a context-specific service (e.g., a service directly related to the hospital context). For example, in the hospital context, the mobile language interpretation platform may provide a variety of additional services specific to the medical field (e.g., self-
The claims recite the additional element of receiving a request for a context specific service, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-10 and 12-19 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2015/0223891 A1).

In claim 1, a computer program product comprising a computer readable storage device having a computer readable program stored thereon, wherein the computer readable program when executed on a computer causes the computer to: 
	Miller teaches:
receive, at a mobile language interpretation platform from a context-specific server, a request for a context-specific service pertaining to a contextual environment in which the mobile language interpretation platform is physically located, the mobile language interpretation platform having a mobile computing device situated on a mobile support device (Fig. 1 wherein a mobile computing device is taught. Para. 124 and 184. Wherein a caregiver can remotely diagnose and communicate with a patient via the mobile cart); 
perform, at the mobile language interpretation platform, the context-specific service (Para 128 and 184); 
send, from the mobile language interpretation platform to the context-specific server, data pertaining to the context-specific service (Para. 124 and 184 wherein a caregiver can used the platform to diagnose a patient); and 
establish, with the mobile computing device, a language interpretation session between at least one user situated at the mobile language interpretation platform and a remotely-situated language interpreter (Para. 124 wherein a caregiver can communicate remotely with a patient via the mobile medical cart).



As per claim 3, Miller teaches the computer program product of claim 2, wherein the context-specific service is a rerouting service in which the mobile language interpretation platform autonomously mobilizes from a first location within the contextual environment to a second location with the contextual environment (Para. 333 wherein the cart can be routed from one location to another).

As per claim 4, Miller teaches the computer program product of claim 4, wherein the computer is further caused to send an alert from a sensor operably attached to the mobile language interpretation platform to the context-specific server, the context-specific server generating the request for the context-specific service based on the alert (Para. 338).

As per claim 5, Miller teaches the computer program product of claim 2, wherein the context-specific service is a user identification service in which a scanner operably attached to the mobile language interpretation platform scans a user identifier in proximity to a user (Para. 503 and 506).

As per claim 6, Miller teaches the computer program product of claim 2, wherein the context-specific service is a record generation service in which a scanner operably attached to the mobile language interpretation platform scans a record in proximity to a user (Para. 503 and 506).



As per claim 8, Miller teaches the computer program product of claim 2, wherein the context-specific service is a scheduling service in which the mobile language interpretation platform sends scheduling data to a reservation system in operable communication with the context-specific server (Para. 338).

As per claim 9, Miller teaches the computer program product of claim 1, wherein the computer is further caused to interrupt the language interpretation service to perform the context-specific service (Para. 510).

As per claim 10, Miller teaches the computer program product of claim 1, wherein the computer is further caused to perform the establishment of the language interpretation service based on the data pertaining to the context-specific service (Para. 510).

Claims 11-20 recite substantially similar limitations as seen in claims 1-10 and hence are rejected for similar rationale as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maughan et al. (US 2015/013843 A1) teaches a tracking medical . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686